Citation Nr: 1217277	
Decision Date: 05/14/12    Archive Date: 05/24/12

DOCKET NO.  08-09 204	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for the cause of the Veteran' death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant; Veteran's Son and Daughter



ATTORNEY FOR THE BOARD

S. Pflugner


INTRODUCTION

The Veteran served on active duty from March 1944 to December 1945.  He died in February 2007, and the Appellant is his surviving spouse.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  

This appeal has been advanced on the Board's docket.  38 U.S.C.A. § 7107(a)(2) (West 2002); 38 C.F.R. § 20.900(c) (2011).


REMAND

In March 2007, the Appellant submitted a claim of entitlement to service connection for the cause of the Veteran's death.  Pursuant to this claim, the RO requested an opinion from a VA examiner in August 2007.  After the RO denied her claim in an August 2007 rating decision, the Appellant perfected an appeal.  In August 2009, the Board found that the August 2007 VA examiner's opinion was inadequate for purposes of determining service connection.  In order to satisfy VA's duty to assist, the Board found that a remand was required in order to obtain a supplemental opinion from the August 2007 VA examination or request a new opinion from a VA examiner.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007)(holding that, "Once VA undertakes the effort to provide an examination, it must provide an adequate one or, at a minimum, notify the veteran why one will not or cannot be provided.").

In December 2010, the RO obtained a supplemental opinion from the August 2007 VA examination.  This supplemental opinion was rendered without a contemporaneous review of the Veteran's claims file.  Consequently, in January 2011, the RO requested that the examiner review the Veteran's claims file and amend the December 2010 supplemental opinion, if necessary.  Following the January 2011 supplemental opinion, the RO readjudicated the Appellant's claim in a March 2011 supplemental statement of the case, and remitted the claim to the Board for further appellate review.  In May 2011, the Board found that December 2010 and January 2011 supplemental opinions were inadequate for purposes of determining service connection.  As such, the Board found that, by failing to ensure that the supplemental opinion was adequate, the RO did not substantially comply with the August 2009 remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  Accordingly, the Board again remanded the Appellant's claim in order to obtain an adequate supplemental opinion or to obtain an opinion from a different VA examiner.  See Barr, 21 Vet. App. at 311.

Included among the directives of both the August 2009 and May 2011 remands, the Board directed the RO to send the Appellant and her representative a copy of the supplemental statement of the case and afford them the opportunity to respond, both prior to remitting the claim to the Board for further appellate review.

In June 2011, a different VA examiner thoroughly reviewed the Veteran's claims file and rendered opinions addressing the salient issues presented by the Appellant's claim.  In March 2012, the RO readjudicated the Appellant's claim in a supplemental statement of the case before remitting it to the Board for further appellant review.  The RO then sent a copy of the March 2012 supplemental statement of the case to the Appellant's address of record.  This supplemental statement of the case was returned as undeliverable.  It appears from the returned copy that the Appellant moved to a different address; established a temporary forwarding service for her mail; the forwarding service expired before the March 2012 supplemental statement of the case arrived at her address of record, which rendered it undeliverable; and the RO did not send a copy of the March 2012 supplemental statement of the case to the Appellant's new mailing address.  Consequently, the Appellant was not provided the opportunity to respond to the March 2012 supplemental statement of the case and, thus, the Board finds that the RO did not substantially comply with the previous remand directives.  Accordingly, an additional remand for corrective action is required.  See Stegall, 11 Vet. App. at 271. 

The Board would like to take this opportunity to remind the Appellant that she, alone, is responsible to keep the RO informed of her current address, and to report any change of address in a timely manner.  If she does not do so, "there is no burden on the part of the VA to turn up heaven and earth to find [her]."  See Hyson v. Brown, 5 Vet. App. 262, 265 (1993).

Accordingly, the case is remanded for the following action:

1.  The RO must request that the Appellant provide VA with her current mailing address.  Note: Based upon a review of the undelivered March 2012 supplemental statement of the case, it appears that the Appellant's new address is in Clinton, Indiana.

2.  The RO must provide a copy of the March 2012 supplemental statement of the case to the Appellant and her representative.  After the Appellant and her representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

3.  If and only if the Appellant submits relevant evidence or argument while her claim is in remand status, the RO must readjudicated the claim, to include all the such evidence.  If the claim remains denied, another supplemental statement of the case must be provided to the Appellant and her representative.  After the Appellant and her representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

No action is required by the Appellant until she receives further notice; however, she has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

